DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.11/545910, filed on 10/11/2006.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 and 02/03/2022 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 11/09/2021. Claim 1 has been cancelled by the applicant. Claim 2 is pending. An office  action on merits follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuchiya et al. (US 2005/0218396 A1, of record) (Tsuchiya, hereafter) in view of ITO et al. (US7,307,381 B2, of record) (Ito, hereafter)
Tsuchiya discloses (Figures 1-9 and corresponding text) a semiconductor device (Figures 8-9) comprising:,  (Figures 8A-8D)the transistor (818 or 819) having a semiconductor layer (802,803,804) comprising polycrystalline silicon (π127) and a gate electrode (806,807, or 808) over the semiconductor layer (802,803,804); a first insulating layer (810) over the transistor (818, 819); a first electrode (820) on the first insulating layer (810), the first electrode (820) electrically connected to the transistor (819) (π142); an organic insulating layer (Figure 9: 821) (π143)over the first insulating layer(810),(Figures 9a-9c) the organic insulating layer (821) covering an end portion of the first electrode (820), wherein a cross-section of the organic insulating layer has an upper rounded part (see Figures 7-9 ); a layer(825) comprising a light emitting material on and in contact with the first electrode (820) and the organic insulating layer(821) (π145); and a second electrode(826) on and in contact with the layer (825) comprising the light emitting material, the second electrode (826) covering the organic insulating layer(821).Tsuchiya fails to explicitly show a transistor over a flexible substrate;  a curved part under the upper rounded part.
	Ito discloses (Figure 24:1002) a flexible substrate (1002) on which I disposed partition that is disposed to touch the end of a first electrode. A second electrode then covers the resin partition with little or no breakage due to the curve provided in the partition wall. One of ordinary skill with the teachings of both Ito and Tsuchiya could provide for partitions with these curvature without undermining Tsuchiya’s invention.
	Therefore it would have been obvious too one of ordinary skill in the art  before the effective filing date to modify the semiconductor device of Tsuchiya wherein a transistor over a flexible substrate;  a curved part under the upper rounded part in order to provide for a device with greater luminance efficiency as well as preventing degradation due to breakage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879